DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

 TERESA SANTALUCIA, individually and as Settlor of the 2006 Teresa
   Santalucia Irrevocable Trust, and AIDA SANTALUCIA ("AIDA"),
       individually and as the former Beneficiary of the Trust,
                             Appellants,

                                     v.

 JOHN WHITTLES, ESQ. and RICHMAN GREER, P.A., a professional
 association, STEPHEN P. MATHISON, ESQ. of STEPHEN MATHISON
 P.A., a professional association, JEFFREY C. SCHNEIDER, ESQ. and
LEVINE KELLOGG LEHMAN, SCHNEIDER, GROSSMAN LLP, a limited
   liability partnership, SCOTT L. SILVER, ESQ. and SILVER LAW
                                 GROUP,
                                Appellees.
                             No. 4D16-2938

                            [October 19, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Cheryl    Caracuzzo,      Judge;   L.T.    Case    No.
2015CA005657XXXXMB.

  Carlos A. Cespedes of Law Office Carlos A. Cespedes, P.A., Miami, for
appellants.

   Jonathan E. Kanov of Marshall, Dennehey, Warner, Coleman & Coggin,
P.C., Fort Lauderdale, for appellees Scott L. Silver, Esq. and Silver Law
Group.

   W. Todd Boyd and Craig J. Shankman of Boyd Richards Parker &
Colonnelli, P.L., Miami, for appellees Jeffrey C. Schneider, Esq. and Levine
Kellogg Lehman Schneider & Grossman LLP.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                           *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2